DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-6, 9, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 2020/0278543 A1, hereinafter referred as “Schultz”) in view of Lee (US 2019/0178713 A1, hereinafter referred as “Lee”).
 	Regarding claim 1, Schultz discloses an optical combiner (Abstract discloses waveguide for conveying image-bearing light beams from an image source to an eyebox), comprising: 
 	a lightguide (Abstract discloses imaging light guide has waveguide) including: 
 	 	a relay region (Figs. 3a-3b and ¶0044 discloses turning grating TG is intended to function as a type of optical relay) intermediate between an input region at which light enters the lightguide (Fig. 3b and ¶0051 discloses in-coupling diffractive optics 110R and 110BG) and an output region at which light exits the lightguide (Fig. 3b and ¶0051 discloses out-coupling diffractive optics 120R and 120BG).
 	Schultz doesn’t explicitly disclose a line of weakness in the lightguide intermediate between the input region and the output region and that extends across at least a portion of the relay region.
	 However, in a similar field of endeavor, Lee discloses a line of weakness in the lightguide intermediate between the input region and the output region and that extends across at least a portion of the relay region (¶0045 discloses the leaky waveguide 100 may include a waveguide 110 providing a light propagation path; and ¶0047 discloses the penetration holes 120 break TIR conditions under which light propagates in the waveguide 110, and thus, some of light propagating in the waveguide 110 and incident on the interface of the waveguide 110 may leak to the outside of the waveguide 110).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 2, Schultz doesn’t explicitly disclose the optical combiner of claim 1 wherein the lightguide includes one or more stress raisers that define the line of weakness. 
 	 However, in a similar field of endeavor, Lee discloses wherein the lightguide includes one or more stress raisers that define the line of weakness (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120 formed in a direction crossing a propagation direction OP in which incident light propagates in the waveguide 110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 3, Schultz doesn’t explicitly disclose the optical combiner of claim 2, wherein the one or more stress raisers include a first stress raiser positioned at a first location on an edge surface of the lightguide.
	 However, in a similar field of endeavor, Lee discloses wherein the one or more stress raisers include a first stress raiser positioned at a first location on an edge surface of the lightguide (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120 [formed at least the top of the lightguide 110]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 4, Schultz doesn’t explicitly disclose the optical combiner of claim 3, wherein the one or more stress raisers include a second stress raiser positioned at a second location on the edge surface of the lightguide, and wherein the line of weakness extends from the first stress raiser, across the relay region, to the second stress raiser.
 	However, in a similar field of endeavor, Lee discloses wherein the one or more stress raisers include a second stress raiser positioned at a second location on the edge surface of the lightguide (Fig. 2 illustrates hole penetrating the bottom surface of light guide 110), and wherein the line of weakness extends from the first stress raiser, across the relay region, to the second stress raiser (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120  formed in a direction crossing a propagation direction OP in which incident light propagates in the waveguide 110 [and through the top to the bottom surface of the lightguide 110]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 5, Schultz doesn’t explicitly disclose the optical combiner of claim 3, wherein the first stress raisers comprises a geometric discontinuity formed at the first location on the edge surface of the lightguide.
 	However, in a similar field of endeavor, Lee discloses wherein the first stress raisers comprises a geometric discontinuity formed at the first location on the edge surface of the lightguide (Fig. 2 illustrates a circular geometric discontinuity at the top surface of lightguide 110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 6, Schultz doesn’t explicitly disclose the optical combiner of claim 2, wherein the one or more stress raisers include a stress region formed within the relay region, and wherein the line of weakness extends along a longitudinal axis of the stress region.
 	However, in a similar field of endeavor, Lee discloses	wherein the one or more stress raisers include a stress region formed within the relay region, and wherein the line of weakness extends along a longitudinal axis of the stress region (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120 [formed along the longitudinal axis of the lightguide 110]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 9, Schultz discloses optical combiner of claim 1, further comprising an exit pupil expander disposed at an expander region that is located within the relay region (Figs. 3a-3b and ¶0044 discloses turning grating TG is intended to function as a type of optical relay), wherein the exit pupil expander is positioned to receive a portion of the light coupled into the lightguide and redirect the portion of the light to the output region (abstract discloses first and second turning diffractive optics disposed along the respective paths expand the image-bearing light beams of the first and second sets in a first dimension and direct the expanded image-bearing light beams of the first and second sets to first and second out-coupling diffractive optics).
	Regarding claim 13, Schultz discloses the optical combiner of claim 1, wherein the in-coupler couples the incident light into the input region with a first light portion of the incident light directed towards a first propagation path within the lightguide (Fig. 3b and ¶0051 discloses color channel CR has diffraction elements 110R, 120R and TGR formed on the rear or back surface Bk of substrate S) and a second light portion of the incident light directed towards a second propagation path within the lightguide (Fig. 3b illustrates in-coupler 110BG directs the light towards TGBG and 120BG), and further comprising: a first exit pupil expander (TGR) disposed at a first expander region that is located within the relay region (Fig. 3b and ¶0044 discloses turning grating TG is intended to function as a type of optical relay), the first exit pupil expander (TGR) positioned to receive a portion of the first light portion and redirect the portion of the first light portion to the output region (120R); and a second exit pupil expander (TGBG) disposed at a second expander region that is located within the relay region (Fig. 3b and ¶0044 discloses turning grating TG is intended to function as a type of optical relay), the second exit pupil expander (TGBG) positioned to receive a portion of the second light portion and redirect the portion of the second light portion to the output region (120BG) (Fig.3b).
	Regarding claim 24, Schultz discloses a wearable heads-up display (¶0008 and ¶0046 discloses head-mounted device (HMD) designs for providing image content to a viewer), comprising: 
	a lightguide (Abstract discloses imaging light guide has waveguide) including: 
 	 	a relay region (Figs. 3a-3b and ¶0044 discloses turning grating TG is intended to function as a type of optical relay) intermediate between an input region at which light enters the lightguide (Fig. 3b and ¶0051 discloses in-coupling diffractive optics 110R and 110BG) and an output region at which light exits the lightguide (Fig. 3b and ¶0051 discloses out-coupling diffractive optics 120R and 120BG).
 	Schultz doesn’t explicitly disclose a line of weakness in the lightguide intermediate between the input region and the output region and that extends across at least a portion of the relay region.
	 However, in a similar field of endeavor, Lee discloses a line of weakness in the lightguide intermediate between the input region and the output region and that extends across at least a portion of the relay region (¶0045 discloses the leaky waveguide 100 may include a waveguide 110 providing a light propagation path; and ¶0047 discloses the penetration holes 120 break TIR conditions under which light propagates in the waveguide 110, and thus, some of light propagating in the waveguide 110 and incident on the interface of the waveguide 110 may leak to the outside of the waveguide 110).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).

4. 	Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2020/0057304 A1, hereinafter referred as “Lu”) in view of Lee (US 2019/0178713 A1, hereinafter referred as “Lee”).
	Regarding claim 15, Lu discloses a combiner lens, comprising: 
 	a lightguide in stack with a first lens and a second lens (Fig. 6 and ¶0049 discloses the waveguides 604 are between the second lens stack 608-2 and the first lens stack 608-1), the lightguide including an input region (Fig. 4 and ¶0034 discloses source assembly 310 generates and outputs the image light 355 to a coupling element 350 located on a first side 370-1 of the output waveguide 320), an output region (Fig. 4 and ¶0035 discloses Light from the output waveguide 320 is coupled out of the output waveguide 320 using a decoupling element 365), a relay region intermediate between the input region and the output region (Fig. 4 and ¶0035 discloses a directing element 360 is used to redirect light in the output waveguide 320 to the decoupling element 365). 	
 	Lu doesn’t explicitly disclose a line of weakness that is intermediate between the input region and the output region and that extends across the relay region.
	However, in a similar field of endeavor, Lee discloses a line of weakness that is intermediate between the input region and the output region and that extends across the relay region (¶0045 discloses the leaky waveguide 100 may include a waveguide 110 providing a light propagation path; and ¶0047 discloses the penetration holes 120 break TIR conditions under which light propagates in the waveguide 110, and thus, some of light propagating in the waveguide 110 and incident on the interface of the waveguide 110 may leak to the outside of the waveguide 110).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 19, Lu doesn’t explicitly disclose the combiner lens of claim 15, wherein the line of weakness is defined by one or more stress raisers including a first stress raiser positioned at a first location on an edge surface of the lightguide and a second stress raiser positioned at a second location on the edge surface of the lightguide, and wherein the line of weakness extends from the first stress raiser, across the relay region, to the second stress raiser.
	 However, in a similar field of endeavor, Lee discloses wherein the line of weakness is defined by one or more stress raisers including a first stress raiser positioned at a first location on an edge surface of the lightguide (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120 [formed at least the top of the lightguide 110]) and a second stress raiser positioned at a second location on the edge surface of the lightguide (Fig. 2 illustrates hole penetrating the bottom surface of light guide 110), and wherein the line of weakness extends from the first stress raiser, across the relay region, to the second stress raiser (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120  formed in a direction crossing a propagation direction OP in which incident light propagates in the waveguide 110 [and through the top to the bottom surface of the lightguide 110]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
	Regarding claim 20, Lu doesn’t explicitly disclose the combiner lens of claim 19, wherein each of the first and second stress raisers comprises at least one geometric discontinuity formed at the respective location on the edge surface of the lightguide.
 	However, in a similar field of endeavor, Lee discloses wherein the first stress raisers comprises a geometric discontinuity formed at the first location on the edge surface of the lightguide (Fig. 2 illustrates a circular geometric discontinuity at the top surface of lightguide 110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).

5. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Lee and in further view of Shi et al. (US 2021/0247568 A1, hereinafter referred as “Shi”).
	Regarding claim 7, Schultz as modified doesn’t explicitly disclose the optical combiner of claim 6, wherein the stress region is a laser-induced stress region.
	However, in a similar field of endeavor, Shi discloses wherein the stress region is a laser-induced stress region (¶0032 discloses laser ablation to fabricate the grooves of the optical waveguide).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Schultz for the purpose of forming precise structures with a laser beam across the light propagating region.

6. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lee and in further view of Shi et al. (US 2021/0247568 A1, hereinafter referred as “Shi”).
	Regarding claim 21, Lu doesn’t explicitly disclose the combiner lens of claim 19, wherein the one or more stress raisers include a laser-induced stress region buried within the relay region, and wherein the line of weakness extends along a longitudinal axis of the laser-induced stress region.
 	However, in a similar field of endeavor, Lee discloses wherein the one or more stress raisers include a… stress region buried within the relay region (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120  formed in a direction crossing a propagation direction OP in which incident light propagates in the waveguide 110 [and through the top to the bottom surface of the lightguide 110]), and wherein the line of weakness extends along a longitudinal axis of the… stress region (Fig. 2 and ¶0051 discloses a defect structure provided in a region of the waveguide 110 may be a penetration hole 120  formed in a direction crossing a propagation direction OP in which incident light propagates in the waveguide 110 [and through the top to the bottom surface of the lightguide 110]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu so that the detectors 130 to 132 may measure amounts of light leaking through the penetration holes 120 (¶0048).
 	Lu as modified doesn’t explicitly disclose laser-induced stress region.
 	However, in a similar field of endeavor, Shi discloses laser-induced stress region (¶0032 discloses laser ablation to fabricate the grooves of the optical waveguide).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lu for the purpose of forming precise structures with a laser beam across the light propagating region.
Allowable Subject Matter
7. 	Claims 8, 10-12, 14, 16-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692